IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 25, 2008

                                     No. 07-51282                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk




JOSEPH E WILLIAMS, JR

                                                  Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:06-CV-1120


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This court is bound by the findings of the Administrative Judge if they
have substantial weight in the evidence.               For the reasons given by the
Magistrate Judge, affirmed by the District Judge, and given by Administrative
Judge McCoy, this court must affirm.
       AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.